DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 28, 2018 is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 3-8, 10-17, 20, 12 and 13, respectively of U.S. Patent No. 10,230,678 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claims of the issued patent, or in the alternative, are slight variants of the issued claims, and would be obvious to one of ordinary skill in the art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10, 11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lv et al. (U.S. Publication No. 2013/0246556 A1, hereinafter referred to as "Lv").
Regarding claim 1, Lv discloses a data storage system for storing messages of a message queue, the data storage system comprising: (e.g., abstract and paragraphs [0050]-[0053]) a data storage unit; and (shared memory)(e.g., figure 3 and paragraph [0048])
a processing unit, wherein the processing unit is configured to define, on the data storage unit: (processor)(e.g., paragraph [0076])
a first auxiliary list that includes message data for a plurality of messages, (one or more message lists that include entries)(e.g., paragraphs [0050]-[0053], [0055] and [0056]) the first auxiliary list having a first data list entry that stores a first message data relating to a first message; and (one or more message lists include several attributes)(e.g., paragraphs [0051]-[0054])
an indexing list that includes a first indexing list entry, (SHMQHASH section contains an array of indices)(e.g., paragraphs [0051] and [0062]) the first indexing list entry including a first indexing pointer adapted to point to the first data list entry of the first auxiliary list, (two-level indices to address the messages in the linked-list)(e.g., paragraphs [0051], [0062] and claim 9)
wherein relative positions of the first indexing list entry in the indexing list and the first data list entry in the first auxiliary list are dependent upon at least one characteristic of the first message. (first indexing pointer points to the first data list entry of the first one or more message lists. Messages can be arranged according to attributes, such as message size. - address for a shared memory message (SHMMSG) can include two leveled indices: one link to a shared memory message list and another link to the shared memory message (SHMMSG) within the list.)(e.g., figures 3 and 5 and paragraphs [0050], [0053] and [0056]-[0062]).

Regarding claim 3, Lv discloses the data storage system of claim 1. Lv further discloses wherein the first indexing list entry includes a first set of indexing elements, and  (index includes information that can be used as a key in a hash table for finding the address of a queue head structure for a shared memory queue in the shard memory)(e.g., paragraphs [0051] and [0062]) wherein the first data list entry includes a first set of data elements. (one or more message lists include several attributes)(e.g., paragraphs [0051]-[0054]).

Regarding claim 4, Lv discloses the data storage system of claim 3. Lv further discloses wherein the processing unit is further configured to: define, on the data storage unit, an identifying key, the identifying key comprising information relating to characteristics of the first message, the identifying key being stored in the first set of indexing elements of the first indexing list entry and in the first set of data elements of the first data list entry. (SHMQHASH section contains an array of indices. Each index can be used as a key in a hash 

Regarding claim 5, Lv discloses the data storage system of claim 3. Lv further discloses wherein the first set of indexing elements of the first indexing list entry comprise a plurality of indexing pointers, each indexing pointer being adapted to point to a different data list entry. (indexing pointers in index list point to a different data list entry – linked list structure.)(e.g., paragraphs [0057]-[0062]).

Regarding claim 6, Lv discloses the data storage system of claim 5. Lv further discloses wherein the processing unit is further configured to define, on the data storage unit, a second auxiliary list, the second auxiliary list comprising a second data list entry, and wherein the plurality of indexing pointers comprises the first indexing pointer adapted to point to the first data list entry and a second indexing pointer adapted to point to the second data list entry. (message lists is considered to be a first auxiliary list and a second auxiliary list. Plurality of indexing pointers point to both lists.)(e.g., abstract and paragraphs [0008], [0062] and [0063]).
Regarding claim 7, Lv discloses the data storage system of claim 1. Lv further discloses wherein the processing unit defines: the indexing list on a first memory of the data storage unit; and the first auxiliary list on a second, differing memory of the data storage unit. (shared memory includes indexing list in section 304 that is separate from the auxiliary list section of data storage unit.)(e.g., figures 3-5 and paragraph [0051] and [0055]).
 wherein the processing unit is further adapted to define, on the data storage unit: a second auxiliary list, the second auxiliary list having a second data list entry, the second data list entry comprising: (one or more message lists that include entries)(e.g., paragraphs [0050]-[0053], [0055] and [0056])
a second data control element containing control information associated with the second data list entry; and a second set of data elements, the second set of data elements including a second message data relating to a second message; and  (one or more message lists include several attributes)(e.g., paragraphs [0051]-[0054])
a second indexing list entry in the indexing list, the second indexing list entry comprising: (SHMQHASH section contains an array of indices)(e.g., paragraphs [0051] and [0062])
a second indexing control element containing control information associated with the second indexing list entry; and (index includes information that can be used as a key in a hash table for finding the address of a queue head structure for a shared memory queue in the shard memory. (e.g., paragraphs [0051] and [0062]) 
a second set of indexing elements, wherein the second set of indexing elements include a second indexing pointer, (two-level indices to address the messages in the linked-list)(e.g., paragraphs [0051], [0062] and claim 9) wherein the second indexing list entry is associated with the second message, wherein the second indexing pointer is adapted to point to the second data list entry of the second auxiliary list, and wherein the relative position of the second indexing list entry in the indexing list and the second data list entry in the second auxiliary list is dependent upon characteristics of the second message. (second 

Regarding claim 10, Lv discloses the data storage system of claim 1. Lv further discloses wherein the first message data comprises a segment of the first message. (first message data comprise a segment of the first message, because it includes the first message)(e.g., paragraphs [0052], [0054] and [0055]).

Regarding claim 11, Lv discloses a computer-implemented method of storing a message of a shared queue on a data storage unit, the method comprising: (method)(e.g., abstract and paragraph [0008])
defining, on a data storage unit, an indexing list having a first indexing list entry, (SHMQHASH section contains an array of indices)(e.g., paragraphs [0051] and [0062]) the first indexing list entry including a first set of indexing elements; (index includes information that can be used as a key in a hash table for finding the address of a queue head structure for a shared memory queue in the shard memory)(e.g., paragraphs [0051] and [0062])
defining, on the data storage unit, a first auxiliary list having a first data list entry, (one or more message lists that include entries)(e.g., paragraphs [0050]-[0053], [0055] and [0056])the first data list entry including a first set of data elements; (one or more message lists include several attributes)(e.g., paragraphs [0051]-[0054])
storing data of a plurality of messages in the first auxiliary list, wherein message data of a first message is stored across the first set of data elements of the first data list entry; and (one or more message lists include several attributes – message data is stored across the first data elements)(e.g., paragraphs [0051]-[0054]) 
storing a first indexing pointer adapted to point to the first data list entry of the first auxiliary list across the first set of indexing elements of the first indexing list entry, wherein relative positions of the first indexing list entry in the indexing list and the first data list entry in the first auxiliary list are dependent upon one or more characteristics of the first message. (first indexing pointer points to the first data list entry of the first one or more message lists. Messages can be arranged according to attributes, such as message size.)(e.g., paragraphs [0050], [0053] and [0056]-[0062]).

Regarding claim 13. Lv discloses the computer-implemented method of claim 11. Lv further discloses the method further comprising generating the first indexing pointer. (index pointer is generated.)(e.g., paragraphs [0051] and [0062]).

Regarding claim 14, Lv discloses the computer-implemented method of claim 11. Lv further discloses the method further comprising: defining, on the data storage unit, a second auxiliary list having a second data list entry, (one or more message lists that include entries)(e.g., paragraphs [0050]-[0053], [0055] and [0056]) the second data list entry including a second data control element containing control information associated with the second data list entry and a second set of data elements; (one or more message lists include several attributes)(e.g., paragraphs [0051]-[0054])

storing the message data of the first message in the second set of data elements of the second data list entry in the second auxiliary list; and (message data of the message in the second set of data elements is stored in the second list)(e.g., paragraphs [0051]-[0054])
storing a second indexing pointer in the second set of indexing elements of the second indexing list entry of the indexing list, the second indexing pointer being adapted to point to the second data list entry. (second indexing pointer points to the second data list entry of the first one or more message lists. Messages can be arranged according to attributes, such as message size.)(e.g., paragraphs [0050], [0053] and [0056]-[0062]).

Regarding claim 15, Lv discloses the computer-implemented method of claim 11. Lv further discloses wherein the indexing list is defined in a first memory of the data storage unit, and the first auxiliary list is defined in a second memory of the data storage unit. (shared memory includes indexing list in section 304 that is separate from the auxiliary list section of data storage unit.)(e.g., figures 3-5 and paragraph [0051] and [0055]).

Regarding claim 16, Lv discloses the computer-implemented method of claim 11. Lv further discloses the method further comprising: determining a unique identifier of the first message; (SHMQHASH section contains an array of indices. Each index can be used as a key in a hash table for finding the address of a queue head structure for a shared memory queue. This is considered to be unique identifiers)(e.g., paragraph [0051]). 
storing a copy of the unique identifier across the first set of data elements of the first data list entry of the first auxiliary list; and (two-level indices includes an index to a message list and an index to a message within the message list)(paragraphs [0051]-[0054] and [0062])
storing a copy of the unique identifier across the first set of indexing elements of the first indexing list entry of the indexing list. (two-level indices includes an index to a message list and an index to a message within the message list)(paragraphs [0051]-[0054] and [0062]).

Regarding claim 17, Lv discloses the computer-implemented method of claim 11. Lv further discloses the method further comprising: determining a message data identifier of the message data; and (SHMQHASH section contains an array of indices. Each index can be used as a key in a hash table for finding the address of a queue head structure for a shared memory queue. This is considered to be unique identifiers)(e.g., paragraph [0051])
storing a copy of the message data identifier across the first set of data elements of the first data list entry of the first auxiliary list. (two-level indices includes an index to a message list and an index to a message within the message list)(paragraphs [0051]-[0054] and [0062]).

Regarding claim 18, Lv discloses a computer program product for storing a message of a shared queue on a data storage unit, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising: (It is noted that Applicant’s Specification provides a definition that excludes transitory medium.)(e.g., paragraph [0077])
defining, on a data storage unit, an indexing list having a first indexing list entry, (SHMQHASH section contains an array of indices)(e.g., paragraphs [0051] and [0062]) the first indexing list entry including a first set of indexing elements; (index includes information that can be used as a key in a hash table for finding the address of a queue head structure for a shared memory queue in the shard memory)(e.g., paragraphs [0051] and [0062])
defining, on the data storage unit, a first auxiliary list having a first data list entry, (one or more message lists that include entries)(e.g., paragraphs [0050]-[0053], [0055] and [0056])the first data list entry including a first set of data elements; (one or more message lists include several attributes)(e.g., paragraphs [0051]-[0054])
storing data of a plurality of messages in the first auxiliary list, wherein message data of a first message is stored across the first set of data elements of the first data list entry; and (one or more message lists include several attributes – message data is stored across the first data elements)(e.g., paragraphs [0051]-[0054]) 
storing a first indexing pointer adapted to point to the first data list entry of the first auxiliary list across the first set of indexing elements of the first indexing list entry, wherein relative positions of the first indexing list entry in the indexing list and the first data list entry in the first auxiliary list are dependent upon one or more characteristics of the first message. (first indexing pointer points to the first data list entry of the first one or more message lists. Messages can be arranged according to attributes, such as message size.)(e.g., paragraphs [0050], [0053] and [0056]-[0062]).
Claim 20 has substantially similar limitations as claim 13; therefore, it is rejected under the same subject matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lv in view of Li et al. (U.S. Publication No. 2014/0336919 A1, hereinafter referred to as “Li”).
Regarding claim 2, Lv discloses the data storage system of claim 1. Lv discloses that indices are used to find a shared memory queue (paragraph [0051]), and that the header contains wherein the at least one characteristic of the first message comprises at least one of a group consisting of a priority of the first message, a time when the first message is received by the processing unit, a time when the first message is stored by the processing unit, and an indication of from where the first message originates. 
On the other hand, Li, which also relates to message queues (paragraphs [0135]-[0137]), does disclose wherein the at least one characteristic of the first message comprises at least one of a group consisting of a priority of the first message, a time when the first message is received by the processing unit, a time when the first message is stored by the processing unit, and an indication of from where the first message originates. (the message organizer module prioritizes, organizes, or manages the system message stored in a message queue according to the priority value. The message organizer module can index the system message based on the priority value and insert into the message queue based on the indexing.)(e.g., paragraphs [0135]-[0137]).
Both Lv and Li relate to message queues. In Lv, one or more shared memory messages in a shared memory are stored and indexed for subsequent retrieval. E.g., paragraphs [0050]-[0053]. The headers include several attributes that are used for indexing the information and used to include a linked-list of shared memory messages. However, Lv does not appear to specifically disclose that the attributes used include one listed in claim 2. On the other hand, Li, which also relates to message queues (e.g., paragraphs [0135]-[0137]), discloses that the priority value can be used to index the messages. This provides an effective way to build the message queue based on the matter in which the message is needing to be read. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the indexing and 

Regarding claim 9, Lv discloses the data storage system of claim 8. Lv further discloses wherein: the first set of indexing elements of the first indexing list entry includes a first unique identifier, … the second set of indexing elements of the second indexing list entry includes a second unique identifier,… (SHMQHASH section contains an array of indices. Each index can be used as a key in a hash table for finding the address of a queue head structure for a shared memory queue. This is considered to be unique identifiers)(e.g., paragraph [0051]). 
However, Lv does not appear to specifically disclose the first unique identifier comprising priority data according to a priority of the first message; the second unique identifier comprising priority data according to a priority of the second message; and the first and second indexing list entries are arranged in the indexing list with respect to the priority data of their respective unique identifiers. 
On the other hand, Li, which also relates to message queues (paragraphs [0135]-[0137]), does disclose the first unique identifier comprising priority data according to a priority of the first message; the second unique identifier comprising priority data according to a priority of the second message; and the first and second indexing list entries are arranged in the indexing list with respect to the priority data of their respective unique identifiers. (the message organizer module prioritizes, organizes, or manages the system message stored in a message queue according to the priority value. The message organizer module can index the 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Li with Lv for the reasons set forth in claim 2, above.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lv in view of Lee (U.S. Publication No. 2016/0226776 A1, hereinafter referred to as “Lee”).
Regarding claim 12, Lv discloses the computer-implemented method of claim 11. However, Lv does not appear to specifically disclose the method further comprising extracting the message data from the first message. 
On the other hand, Lee, which relates to data transmission using modified weighted fair queue algorithm (title), does disclose the method further comprising extracting the message data from the first message. (e.g., abstract and paragraph [0003]).
Both Lv and Lee relate to queues. In Lv, the message queue includes data and the information is indexed. Lv does not appear to specifically disclose extracting message data from the message. On the other hand, it is known to extract message data from a message. One example, Lee, provides that message data can be extracted from the message in order to determine a priority, which better determines the manner in which queuing occurs. E.g., paragraphs [0003]-[0004]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant's filing to incorporate the message data extraction as disclosed in Lee to the disclosure of Lv to enhance the manner in which the messages are arranged in the queue.
Claim 19 has substantially similar limitations as claim 12; therefore, it is rejected under the same subject matter.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165